836 F.2d 551
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jessee WEEKLY, Petitioner-Appellant,v.P.W. KEOHANE, Warden, et al., Respondents-Appellees.
No. 87-5758.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1987.

1
Before BOYCE F. MARTIN, Jr., and RALPH B. GUY, Jr., Circuit Judges, and EDWARD W. JOHNSTONE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
This pro se Tennessee prisoner appeals the district court's judgment adopting the magistrate's report and recommendation that denied his 28 U.S.C. Sec. 2241 habeas corpus petition.


4
Upon review, we conclude that the district court properly denied the petition because petitioner has not exhausted his administrative remedies.  Little v. Hopkins, 638 F.2d 953 (6th Cir.1981).


5
Accordingly, we hereby affirm the district court's judgment pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western DIstrict of Kentucky, sitting by designation